920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse E. BOYER, Sr., Plaintiff-Appellant,v.D.M. GROVES, Officer, T.E. Campbell, Officer, Robert E.Miller, Magistrate, Charleston County PoliceDepartment, Arvid Lesemann, Jr.,Attorney, Thomas E. Lynn,Prosecutor,Defendants-Appellees.
No. 90-1713.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 13, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Falcon B. Hawkins, Chief District Judge.  (CA-87-1637-2-1)
Jesse E. Boyer, Sr., appellant pro se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, Allan R. Holmes, Charleston, S.C., for appellees.
D.S.C.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jesse E. Boyer, Sr. appeals an order of the district court which denied his motion to amend the record in Appeal No. 89-1831 to include the records in two other civil actions he had filed in district court.  The district court properly denied the motion because those actions were irrelevant to the action on appeal.


2
Appeal No. 89-1831 has been decided, with this Court affirming the judgment of the district court, and the mandate has issued.  Boyer v. Groves, No. 89-1831 (4th Cir.  May 16, 1990) (unpublished).  That appeal being closed, there is no effective relief to be granted with respect to the record in that case.  This appeal is therefore dismissed as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.